Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 1 of 15 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

POPSOCKETS LLC                                  )
                                                )
                      Plaintiff,                )       Case No.
                                                )
v.                                              )
                                                )
QUEST USA CORP. and ISAAC SROUR                 )       JURY TRIAL DEMANDED
                                                )
                      Defendants.               )
                                                )
                                                )

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff, PopSockets LLC (“PopSockets”), by and through its undersigned attorneys, for

its Complaint for Patent Infringement against Defendants Quest USA Corp. (“Quest USA”) and

Isaac Srour (“Srour”) (collectively, “Defendants”), hereby alleges:

                                       INTRODUCTION

     1.        PopSockets is one of the nation’s leading providers of grips and clip accessories

for handheld electronic devices and its products are, and for several years have been, sold in

stores and online throughout the country.

     2.        Quest USA was formed in 2013 in the State of New York.

     3.        Isaac Srour is and has been a substantial owner, manager, and President of Quest

USA.

     4.        On information and belief, Defendants have made unauthorized use of

PopSockets’ patented technology by importing, making, using, selling, and/or offering for sale

infringing products covered by the patent-in-suit.




                                                    1
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 2 of 15 PageID #: 2



                                    NATURE OF THE CASE

      5.       This action arises under the patent laws of the United States, 35 U.S.C. § 271 for

Defendants’ infringement of U.S. Patent No. 10,054,259.

                                          THE PARTIES

      6.       PopSockets is a corporation organized under the laws of Colorado with its

corporate headquarters and principal place of business at 3033 Sterling Circle, Boulder, Colorado

80301.

      7.       Quest USA is a corporation organized under the laws of the State of New York

and has its principal place of business at 495 Flatbush Ave., Brooklyn, New York 11225. Based

upon representations made by counsel for Quest USA, Quest Basics, LLC is not a proper party to

this action.

      8.       Srour has a residence in Brooklyn, New York 11223-3241.

                                 JURISDICTION AND VENUE

      9.       The action arises under the patent laws of the United States, 35 U.S.C. § 271 et

seq. The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

      10.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and

1400(b) because Defendants reside in this District, have committed acts of infringement in this

District, and have a regular and established place of business in this District.

      11.      Personal jurisdiction exists over Defendants because: (1) Defendants are

incorporated, have their principal places of business, and/or otherwise reside in this District, (2)

Defendants regularly conduct business in this District and throughout this State, and (3)

Defendants have committed, and continue to commit, acts of patent infringement, and/or induced

acts of patent infringement by others, in this District and throughout this State.



                                                  2
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 3 of 15 PageID #: 3



                                  FACTUAL BACKGROUND

                                   THE 10,054,259 PATENT

     12.       PopSockets is the assignee, and the sole and exclusive owner of all right, title, and

interest in the United States Patent No. 10,054,259 (the “’259 patent”), entitled “Expanding

Socket Accessory for Mobile Electronic Device.” The ’259 patent was duly and legally issued

by the United States Patent and Trademark Office on August 21, 2018. A copy of the ’259

patent is attached hereto as Exhibit A.

     13.       Dr. Barnett, a named inventor of the inventions claimed in the ’259 patent, is the

CEO of PopSockets.

     14.       PopSockets has been producing a collapsible socket product since 2012. Its

product is marketed as a universal phone holder and stand, among other things. PopSockets’

collapsible socket product is well-known nationwide, sold online, and carried in retail stores

throughout the country such as Target, Walmart, and Best Buy.

     15.       Since its inception, PopSockets has been recognized and touted by major media

outlets. In 2012, National Public Radio (NPR) recognized PopSockets’ innovativeness. The

Wall Street Journal identified PopSockets’ collapsible socket product as the “best” compact

“smartphone support” accessory in 2015. USA Today named PopSockets “the coolest tech you

have to see” in 2015. PopSockets won the “Fueling Innovation” contest sponsored by Mercedes

Benz in 2013, was featured at the 2015 Consumer Electronics Show, and was the first recipient

of Kate Galliet’s “Fit For Real Life Seal of Approval” award in 2016.

     16.       On information and belief, Defendants’ SpinPop or a similar product (“Accused

Product”) is marketed as a universal phone holder and stand.

     17.       On information and belief, Defendants are responsible for making, using, selling,

importing, and/or offering for sale the Accused Product.

                                                 3
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 4 of 15 PageID #: 4



     18.       Each Defendant has infringed, is currently infringing, and unless enjoined, will

continue to infringe at least claims 1, 12, 20, and 28 of the ’259 patent in this District and

elsewhere in the United States by importing, making, using, selling, and/or offering for sale the

Accused Product. Examples of Defendants’ infringement of each claim include the importing,

making, using, selling, and/or offering for sale the Accused Product.

                                              Claim 1

     19.       The Accused Product infringes at least claim 1 of the ’259 patent, as shown by

photographs of the Accused Product adjacent to the text of the claim:

             a. An expandable socket for attachment to a portable media player or a portable
                media player case, the expandable socket comprising:




             b. a platform adapted to engage a portion of the portable media player or the
                portable media player case;




                                                  4
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 5 of 15 PageID #: 5




         c. a skin coupled to the platform, wherein the skin is deformable between a
            collapsed configuration and an expanded configuration such that when in the
            collapsed configuration a lock having a locking protrusion is securable within a
            resilient locking projection on the platform;




         d.   a button coupled to the skin opposite the platform; and




                                            5
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 6 of 15 PageID #: 6




             e.     a biasing element arranged within the skin between the platform and the button,
                   the biasing element configured to bias the skin into the expanded configuration.




                                             Claim 12

     20.          The Accused Product infringes at least claim 12 of the ’259 patent, as shown by

photographs of the Accused Product adjacent to the text of the claim:

           a. An expandable socket for attachment to a portable media player or a portable
              media player case, the expandable socket comprising:




                                                  6
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 7 of 15 PageID #: 7




        b.    a platform adapted to engage a portion of the portable media player or the
             portable media player case;




        c.   a button that is spaced from and movable relative to the platform;




                                              7
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 8 of 15 PageID #: 8




        d.    a biasing element disposed between the platform and the button, the biasing
             element arranged to bias the button away from the platform;




        e.   a skin surrounds the biasing element; and




        f. a lock configured to releasably secure the button to the platform, wherein the lock
           comprises a locking projection and a protrusion for releasably securing a
           collapsed configuration of the socket.




                                             8
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 9 of 15 PageID #: 9



                                             Claim 20

     21.        The Accused Product infringes at least claim 20 of the ’259 patent, as shown by

photographs of the Accused Product adjacent to the text of the claim:

           a.   An expandable socket for attachment to a portable media player or a portable
                media player case, the expandable socket comprising:




           b.    a platform adapted to engage a portion of the portable media player or the
                portable media player case;




           c.   a button that is spaced from and movable relative to the platform;

                                                 9
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 10 of 15 PageID #: 10




           d.    a biasing element disposed between the platform and the button, the biasing
                element arranged to bias the button away from the platform; and a skin arranged
                between the platform and the button, wherein the button includes a protrusion
                releasably engagable to a locking projection defined by the platform.




                                            Claim 28

     22.        The Accused Product infringes at least claim 28 of the ’259 patent, as shown by

photographs of the Accused Product adjacent to the text of the claim:

           a.   An expandable socket for attachment to a portable media player or a portable
                media player case, the expandable socket comprising:




                                                10
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 11 of 15 PageID #: 11




         b.    a platform adapted to engage a portion of the portable media player or the
              portable media player case;




         c.    an elastomeric skin coupled to the platform and having a hollow shape, the skin
              including at least one folded section and being deformable between a collapsed
              configuration and an expanded configuration;




                                              11
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 12 of 15 PageID #: 12




         d. a button coupled to the skin opposite the platform, the button being disposed a
            first distance from the platform when the skin occupies the collapsed
            configuration and a second distance greater than the first distance from the
            platform when the skin occupies the expanded configuration;




         e.    a spring arranged within the skin between the platform and the button, the spring
              biasing the button away from the platform to urge the skin into the expanded
              configuration; and




         f. a lock for selectively coupling the button to the platform such that the skin
            occupies the collapsed configuration when the button and platform are coupled
            such that the button includes a protrusion securable to a locking projection fixed
            to the platform.




                                              12
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 13 of 15 PageID #: 13




                                          COUNT ONE

                 INFRINGEMENT OF THE ’259 PATENT BY QUEST USA

     23.       PopSockets hereby incorporates the allegations of paragraphs 1 through 22 of this

Complaint as if fully set forth herein.

     24.       The ’259 patent is valid, enforceable, and legally issued from the United States

Patent and Trademark Office.

     25.       Without a license or permission from PopSockets, Quest USA has infringed, is

currently infringing, and unless enjoined will continue to infringe the ’259 Patent in violation of

35 U.S.C. § 271.

     26.       Quest USA has directly infringed the ’259 patent by importing, making, using,

selling, and/or offering for sale the Accused Product.

     27.       On information and belief, at least as of the date of this Complaint, Quest USA

has willfully infringed and continues to willfully infringe the ’259 patent despite knowledge of

the ’259 patent and despite an objectively high likelihood that the making, using, selling,

offering for sale, or importing of the Accused Products would infringe one or more claims of the

’259 patent.

     28.       On information and belief, at least as of the date of this Complaint, Quest USA

knew or should have known, that its acts would result in the actual infringement of one or more

of the claims of the ’259 patent, and thereby intended such infringement.

                                                13
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 14 of 15 PageID #: 14



     29.        As a direct and proximate consequence of Quest USA’s infringement of the ’259

patent, PopSockets has suffered and will continue to suffer irreparable injury and damages, in an

amount that an award of money would never be adequate to fully remedy, for which PopSockets

is entitled to relief. PopSockets seeks damages, as well as injunctive relief against further

infringement.

                                          COUNT TWO

                    INFRINGEMENT OF THE ’259 PATENT BY SROUR

     30.        PopSockets hereby incorporates the allegations of paragraphs 1 through 29 of this

Complaint as if fully set forth herein.

     31.        On information and belief, Srour actively assisted with Quest USA’s infringement

of the ’259 patent and is liable for inducing infringement.

     32.        On information and belief, as the President and substantial owner of Quest USA,

Srour is directly responsible for the day-to-day operations of Quest USA and had knowledge of

PopSockets’ patented technologies and the ’259 patent at least as of the date of service of this

Complaint in this action. Despite such knowledge and awareness, on information and belief,

Srour intentionally directed Quest USA to perform the actions giving rise to Quest USA’s

infringement of the ’259 patent.

                                     PRAYER FOR RELIEF

       PopSockets respectfully requests that the Court enter judgment against Defendants as

follows:

       A.       The ’259 patent has been and is infringed by each Defendant;

       B.       Each Defendant’s infringement of the ’259 patent has been and is willful;

       C.       A preliminary and permanent injunction against further infringement of the ’259

                Patent;

                                                 14
Case 1:18-cv-05546-KAM-PK Document 1 Filed 10/03/18 Page 15 of 15 PageID #: 15



      D.     An award of damages not less than a reasonable royalty, or lost profits, together

             with pre-judgment and post-judgment interest; to compensate for Defendants’

             infringement of the ’259 patent as allowed by law;

      E.     An award to PopSockets for enhanced damages resulting from the knowing,

             deliberate, and willful nature of Defendants’ unlawful conduct, as provided under

             35 U.S.C. § 284;

      F.     A determination that this is an exceptional case within the meaning of 35 U.S.C. §

             285 and an award to PopSockets of its costs, expenses, and reasonable attorneys’

             fees incurred in this action; and

      G.     Such other equitable or legal relief as this Court deems just and proper under the

             circumstances.

Date: October 3, 2018                             Respectfully submitted,

                                                  By: s/ Marc J. Rachman
                                                  Marc J. Rachman
                                                  DAVIS & GILBERT LLP
                                                  1740 Broadway
                                                  New York, New York 10019
                                                  T: 212.468.4890
                                                  F: 212.468.4888
                                                  E: mrachman@dglaw.com

                                                  OF COUNSEL
                                                  Benjamin T. Horton (Pro Hac Vice to be filed)
                                                  Tiffany D. Gehrke (Pro Hac Vice to be filed)
                                                  MARSHALL GERSTEIN & BORUN LLP
                                                  6300 Willis Tower
                                                  233 S. Wacker Dr.
                                                  Chicago, IL 60606
                                                  T: 312.474.6300
                                                  F: 312.474.0448
                                                  E: bhorton@marshallip.com
                                                  E: tgehrke@marshallip.com

                                                  Attorneys for Plaintiff PopSockets LLC

                                                 15
